Citation Nr: 1105956	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-25 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status 
post avascular necrosis with degenerative changes, left hip, 
prior to October 27, 2008.

2.  Entitlement to a rating in excess of 30 percent for status 
post total hip arthroplasty, formerly status post avascular 
necrosis with degenerative changes, left hip, since January 1, 
2010.

3.  Entitlement to a rating in excess of 10 percent for status 
post bunionectomy, right foot.

4.  Entitlement to a rating in excess of 10 percent for status 
post bunionectomy, left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to December 
1993. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in September 2010.  A transcript of the hearing is of 
record.  

The Board notes that although the Veteran has submitted evidence 
of medical disability, made claims for the highest ratings 
possible, and indicated that his service-connected disabilities 
affected him on the job, he has not submitted evidence of 
unemployability, or claimed to be unemployable; therefore, the 
question of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to a left leg disorder, claimed 
as secondary to status post total hip arthroplasty, 
formerly status post avascular necrosis with degenerative 
changes, left hip, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to a rating in excess of 30 percent for 
status post total hip arthroplasty, formerly status post 
avascular necrosis with degenerative changes, left hip, since 
January 1, 2010, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 27, 2008, the Veteran's left hip disability 
included subjective complaints of pain; objective findings 
included flexion greater than 45 degrees, painful motion and X-
ray evidence of arthritis; impairment of the femur with malunion, 
hip flail joint, impairment of the thigh with limitation of 
abduction beyond 10 degrees, and ankylosis were not demonstrated. 

2.  The Veteran's service-connected status post bunionectomy, 
right and left feet, have been assigned the maximum schedular 
rating authorized under Diagnostic Code (DC) 5280; the evidence 
fails to show that the Veteran's right and left foot disabilities 
cause either marked interference with employment or require 
frequent hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status 
post avascular necrosis with degenerative changes, left hip, 
prior to October 27, 2008, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5252 (2010).

2.  The criteria for a rating in excess of 10 percent for status 
post bunionectomy, right foot, have not been met.  38 U.S.C.A. § 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5280 
(2010). 

3.  The criteria for a rating in excess of 10 percent for status 
post bunionectomy, left foot, have not been met.  38 U.S.C.A. § 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5280 
(2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2008, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.   

With respect to the Dingess requirements, the March 2008 letter 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  Therefore, adequate notice was provided to the Veteran 
pursuant to the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA treatment records, and the Veteran submitted private 
treatment records.  Additionally, a July 2009 inquiry to the 
Social Security Administration (SSA) confirmed that the Veteran 
was not in receipt of SSA benefits. 

In September 2010, the Veteran was provided an opportunity to set 
forth his contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the U.S. Court of Appeals for Veterans Claims 
recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO 
Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties:  (1) the duty to fully explain the 
issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 
488 (2010).  

Here, during the September 2010 hearing, the undersigned 
enumerated the issues on appeal.  See Hearing Transcript (T.) at 
p. 2.  Also, information was solicited regarding the severity of 
his foot symptoms (4-7), and whether there were any outstanding 
medical records available that would support his claims (8-9).  
Information was also solicited regarding the severity of his left 
hip, prior to October 27, 2008 (11-16), and whether there were 
any outstanding medical records available that would support his 
claim (17).  Therefore, not only were the issues explained in 
terms of the scope of the claim for benefits, but the outstanding 
issues material to substantiating the claims were also fully 
explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the 
hearing discussion did not reveal any evidence that might be 
available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that evidence 
had been overlooked with regard to the appellant's claims.  As 
such, the Board finds that, consistent with Bryant, the 
undersigned complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and the Board may therefore proceed with the 
adjudication of the Veteran's claims based on the current record.

Next, the Veteran was afforded a VA examination in April 2008 for 
his service-connected left hip and feet.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  Here, there is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's foot disabilities since the April 2008 
VA examination.  The Board acknowledges that Veteran's vague 
allegations, in his September 2008 notice of disagreement, where 
he stated that he wanted to be reevaluated by a different doctor 
because some of the statements that were written about his feet 
were not true.  However, after a review of the VA examination, 
the Board finds that it was thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disabilities under the 
applicable rating criteria.  Moreover, the Board finds that the 
VA examination is adequate and contains the information necessary 
in order to evaluate the Veteran's left hip disability prior to 
October 27, 2008. 

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issues 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence has been obtained in 
order to make adequate determinations as to these claims.   

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
ratings are at issue, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Left Hip, Prior to October 27, 2008

Historically, service connection was granted for the Veteran's 
left hip in a February 1994 rating decision.  The Veteran was 
awarded a noncompensable rating pursuant to DCs 5013-5254.  He 
filed for an increased rating in July 2005, and a 10 percent 
rating was granted, effective July 27, 2005 under DC 5252.  An 
increased rating claim in November 2006 was denied in a July 2007 
rating decision.  The Veteran most recently filed an increased 
rating claim in March 2008.  In October 2008, the Veteran 
underwent a total arthroplasty of the left hip.  Following that 
procedure, the Veteran was awarded a temporary total rating for 
more than a year, before being eventually returned to a 30 
percent rating for the left hip in January 2010.  Because no 
medical evidence from prior to the surgery is outstanding, the 
Board concludes that there is no prejudice to the Veteran in 
adjudicating the issue of entitlement to a rating in excess of 10 
percent for his left hip prior to October 2008.  With regard to 
the issue of a rating in excess of 30 percent for his left hip, 
as discussed in the remand, additional medical evidence is 
necessary in order to make a fair and informed decision on that 
issue.  

Prior to October 27, 2008, the Veteran's left hip was rating as 
10 percent disabling under 38 C.F.R. § 4.71a, DC 5252, based on 
arthritis with painful limitation of flexion.  Degenerative 
arthritis, when substantiated by X-rays, will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups.

Note 1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined with 
ratings based upon limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.

Normal flexion of the hips is from 0 to 125 degrees and normal 
abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Rating Schedule provides a maximum rating of 10 percent for 
extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, 
DC 5251.  The Rating Schedule provides ratings of 10, 20, 30, and 
40 percent for flexion of the thigh limited to 45, 30, 20, and 10 
degrees, respectively.  38 C.F.R. § 4.71a, DC 5252.  Impairment 
of the thigh may also be evaluated pursuant to DC 5253, which 
provides a 10 percent rating is for limitation of rotation, with 
an inability to toe out the affected leg more than 15 degrees, 
and for limitation of adduction, with an inability to cross legs.  
A 20 percent rating is warranted for limitation of abduction, 
with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.  
Pursuant to 38 C.F.R. § 4.71a, DC 5254, an 80 percent disability 
rating applies where the Veteran has a flail joint of the hip.

Moreover, DC 5255 provides ratings in excess of 10 percent for 
malunion of the femur with moderate knee or hip disability (20 
percent); malunion of the femur with marked knee or hip 
disability (30 percent); fracture of surgical neck of femur with 
false joint; or fracture of shaft or anatomical neck of femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace (60 percent); and fracture of shaft or 
anatomical neck of femur, with nonunion, with loose motion 
(spiral or oblique fracture) (80 percent).

DC 5250 requires ankylosis of the hip.  Ankylosis is 'immobility 
and consolidation of a joint due to disease, injury, or surgical 
procedure.'  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  
Favorable ankylosis of the hip in flexion at an angle between 20 
degrees and 40 degrees with slight adduction and abduction 
warrants a 60 percent evaluation.  A 70 percent evaluation is 
assigned for intermediate ankylosis and extremely unfavorable 
ankylosis, with the foot not reaching the ground, and the 
necessity of crutches warrants a 90 percent evaluation.  38 
C.F.R. § 4.71a, DC 5250.

Upon a thorough review of the file, the Board finds that a rating 
for the Veteran's left hip in excess of 10 percent for the period 
prior to October 27, 2008, is not warranted.

At a April 2008 VA examination, the Veteran reported that he had 
severe pain in his left hip, which caused problems sleeping at 
night.  He indicated that his pain increased with walking, and 
that he took Tramadol, Hydrocodone and Advil for his hip.  He 
reported that he used a cane for his hip condition.  Objective 
findings included flexion to 90 degrees, extension to 15 degrees, 
adduction to 20 degrees, and abduction to 45 degrees.  External 
rotation was from 0 to 45 degrees with internal rotation from 0 
to 5 degrees.  The examiner noted that there was pain at the end 
point with all motion, but found that repetitive motion did not 
change his range of motion.  An X-ray reflected severe arthritis 
changes in the left hip with other changes compatible with 
avascular necrosis of the femoral head.  The examiner noted 
moderate impairment in regard to his hip.  The VA examiner 
indicated that Deluca provisions could not be clearly delineated 
and he was unable to estimate additional loss without resorting 
to mere speculation.

In a November 2007 VA treatment record moderate to severe 
osteoarthritis was noted in the Veteran's left hip.  In a March 
2008 VA treatment record it was noted that the Veteran had mildly 
decreased painful range of motion of the left hip with flexion, 
extension, internal and external rotation.  The Veteran reported 
at an April 2008 VA treatment visit that he had worsening left 
hip pain.  He reported that it was hard to sleep at night, the 
Tramadol was not helping, and that he took a muscle relaxer when 
he did not have to go to work.  He stated that lortabs helped, 
Advil helped a little and sitting in water with Epsom salt helped 
a little.  A June 2008 VA treatment record noted continued 
complaints of left hip pain.  It was noted that the Veteran used 
a cane.  A July 2008 VA treatment record reflected mildly 
decreased painful range of motion of the left hip and antalgic 
gait on the left.  It was noted that he was neurovascularly 
intact distally.  Radiographs of his left hip demonstrated 
moderately advanced arthrosis of the left hip. 

In sum, the Board acknowledges that prior to October 27, 2008, 
the Veteran's left hip caused him pain.  However, the evidence 
does not demonstrate that flexion of the thigh was limited to 45 
degrees, or abduction of the thigh was so limited that motion was 
lost beyond 10 degrees.  Prior to October 27, 2008, there is also 
no medical evidence impairment of the femur due to malunion.  As 
such, a higher rating under DC 5255 is not applicable.  
Similarly, as there is no medical evidence, or lay assertions of 
ankylosis of the hip or flail hip joint, higher ratings under DCs 
5250 and 5254 do not apply to the facts of this case.

In reaching the conclusion that a rating in excess of 10 percent 
is not warranted for the Veteran's left hip prior to October 
2008, the Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it is 
due to pain.  38 C.F.R. § 4.40.  In this case, prior to October 
27, 2008, range of motion testing did not even show limitation of 
motion sufficient to warrant a compensable rating.  Furthermore, 
at the Veteran's VA examination in April 2008, the examiner noted 
hip pain at the end point with all motion, and found that 
repetitive motion did not change the range of motion in the 
Veteran's left hip.  The Board has considered the Veteran's 
complaints of pain, and for that reason, he was assigned a 10 
percent rating, but a rating in excess of 10 percent is not 
warranted based on functional limitation. 

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
hip, prior to October 27, 2008 is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
left hip with the established criteria found in the rating 
schedule for the musculoskeletal system shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.  With respect to his left hip; as discussed 
above, the rating criteria considers the effect of limitation of 
motion, ankylosis, flail joints, impairment of the thigh and 
impairment of the femur.  The Veteran's main symptom is pain 
which is also contemplated in the rating assigned.  As such, an 
extraschedular rating is not warranted. 

Therefore, a rating in excess of 20 percent for a left hip 
disability earlier than October 27, 2008 on either a schedular or 
extraschedular basis is denied.

Right and Left, Status Post Bunionectomy

The Veteran currently receives separate 10 percent ratings for 
both his right and left feet, status post bunionectomy under 38 
C.F.R. § 4.71a, DC 5280 for unilateral hallux valgus.  A 10 
percent rating is assigned when hallux valgus is operated on with 
resection of the metatarsal head or when the hallux valgus is so 
severe that it is equivalent to amputation of great toe.  The 10 
percent rating that is assigned to each foot is the highest 
schedular rating available under this diagnostic code for a foot 
disability such as the Veteran's.  Specifically, at his VA 
examination in April 2008, the examiner noted that the hallux 
valgus was the Veteran's only foot deformity.  Given that the 
rating code assigned to the Veteran's foot disability 
specifically addresses his only foot disability, no other 
diagnostic code is applicable or appropriate.
 
Nevertheless, while the 10 percent rating that is assigned is the 
highest schedular rating available under this diagnostic code, if 
an exceptional case arises where ratings based on the statutory 
schedules are found to be inadequate, consideration of an 'extra-
schedular' evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1);  Thun v. Peake, 22 Vet. App. 111 (2008)

As described above, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  

At his hearing before the Board in September 2010, the Veteran 
testified that the bunions on both of his feet hurt "real bad 
when I stand and, even when I'm . . . sitting down, it burns my ... 
feet and everything."  See T. at 4.  He testified that his 
bunions had come back and that his doctor was considering another 
bunionectomy on his left foot.  See T. at 5.  The Veteran 
indicated that his job as a security guard was affected in that 
he had to stop to relieve pressure from the bunions when walking 
and at times he would have to sit down because his feet would be 
burning.  See T. at 6. 

At his April 2008 VA examination, the Veteran complained of 
aching in both his feet, with the left foot worse than his right.  
He stated that he did not take pain medication for his feet but 
that the pain medication he took for his service-connected hip 
tended to help his feet also. 

Upon physical examination, it was noted that there were well 
healed dorsal scars over the first metatarsal phalangeal joint.  
Active motion in the metatarsal phalangeal joint was noted from 0 
to 60 degrees in the right foot and 0 to 45 degrees in the left 
foot.  Also noted were 30 degrees of motion of the hallux valgus 
left and 45 degrees of motion of the hallux valgus right.  The VA 
examiner indicated that there was angulation between the 
metatarsal and the first phalangeal joint.  No objective evidence 
of painful motion, edema, instability, weakness or tenderness was 
demonstrated.  It was noted that the Veteran had antalgic gait 
from his left hip pain.  No callosities, breakdown or abnormal 
shoe wear were observed, nor were skin or vascular changes.  The 
VA examiner indicated that the hallux valgus was the only 
deformity of the feet.  An X-ray taken at that time revealed 
severe hallux valgus in both feet, with the left worse than the 
right.  He was diagnosed with status post bunionectomy bilateral 
with recurrence of deformity of the hallux valgus. The VA 
examiner indicated that the Veteran had mild impairment in regard 
to both feet. 

At a June 2009 VA treatment visit, the Veteran complained of 
continuing foot pain. An X-ray taken in June 2009 reflected 
marked hallux pelvis deformity with superimposition the first and 
second toes.  Bunionectomy deformities of the heads of both first 
metatarsals were noted, no other abnormalities were demonstrated 
in either foot.  A July 2009 VA treatment note reflected 
complaints by the Veteran of left foot pain.  Upon examination, 
the VA treating podiatrist noted that the Veteran had hallux 
abductovalgus deformity bilaterally, left greater than right.  
The Veteran reported burning along the plantar lateral aspect of 
the left great toe and small punctuate callus under the sesamoid 
apparatus of the left foot.  He was diagnosed with "possible 
pain due to the injury to the lateral plantar nerve to the great 
toe and painful callus under the left foot."  He was sent for 
shoe inserts.  An April 2010 VA treatment record noted a history 
of left foot pain and that the Veteran was wearing a lift in his 
right shoe secondary to a leg length discrepancy. 

While the Veteran has indicated continuing pain due to his right 
and left foot disabilities, and that he sometimes has to sit down 
at work or stop walking to relieve pressure, this does not rise 
to the level of 'marked interference with employment.' 
Furthermore, while the evidence indicates that the Veteran 
underwent bunion surgery while on active duty, the evidence 
during the period on appeal does not indicated that the Veteran 
has been hospitalized to treat either his right or left foot.  In 
fact, a July 2009 VA podiatrist indicated that he would try some 
conservative care prior to considering reconstructive surgery.  

As such, the criteria for a rating in excess of 10 percent have 
not been met on either a schedular or extraschedular basis, for 
either the right or left feet, and the Veteran's claims are 
therefore denied.

With respect to all of his claims (hip and feet), the Board has 
also considered the statements of the Veteran and his family that 
his disabilities warrant higher ratings.  In rendering a decision 
on appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran and his family are competent to report 
symptoms because this requires only personal knowledge as it 
comes to them through their senses. Layno, 6 Vet. App. at 470.  
They are not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's right and left foot disabilities and his left hip 
disability prior to October 27, 2008 -has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.  

Based on the evidence, the Board finds that increased ratings are 
not warranted for any of the disabilities on appeal.  


ORDER

A rating in excess of 10 percent for status post avascular 
necrosis with degenerative changes, left hip, prior to October 
27, 2008, is denied.

A rating in excess of 10 percent for status post bunionectomy, 
right foot, is denied.

A rating in excess of 10 percent for status post bunionectomy, 
left foot, is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 

The Board finds that further development is necessary with 
respect to the Veteran's claim for entitlement to a rating in 
excess of 30 percent for status post total hip arthroplasty, 
formerly status post avascular necrosis with degenerative 
changes, left hip, since January 1, 2010.

The Board initially notes that there are VA treatment records in 
the claims file, specifically VA records printed on October 7, 
2010, which were not considered in the Veteran's August 2010 
supplemental statement of the case (SSOC) on this issue.  These 
records specifically pertain to the Veteran's left hip disorder, 
since January 1, 2010.  As such, they are germane to this issue 
at hand.  No waiver of initial RO consideration is of record.  
See 38 C.F.R. §§ 19.31, 20.1304 (2010).  Without a written waiver 
of initial RO consideration of the additional medical evidence, 
the Veteran's claim must be returned to the agency of original 
jurisdiction (AOJ) for readjudication.  See Disabled American 
Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a 
waiver, the Board may not adjudicate a claim based on evidence 
which has not been previously considered by the RO].

Moreover, the Veteran should be afforded an additional 
examination, with respect to his status post total hip 
arthroplasty, formerly status post avascular necrosis with 
degenerative changes, left hip, since January 1, 2010.  Although 
he underwent a VA examination in April 2008, he subsequently 
underwent total hip arthroscopy on his left hip in October 2008, 
and was given a total disability rating for convalescence until 
January 2010.  However, he testified at his September 2010 BVA 
hearing that the surgery had not resolved his left hip problems.  

Therefore, in order to determine the current severity of his left 
hip disability, since January 1, 2010, he should be scheduled for 
another examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination 
to determine the current nature and extent 
of his left hip disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  Any testing 
deemed necessary should be performed, 
including X-rays.  Range of motion testing 
of the Veteran's left hip disability should 
be conducted.  

The examiner should comment on whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

The examiner is specifically directed to 
offer an opinion as to whether the Veteran 
has any residual weakness, pain or limitation 
of motion in his left hip, and if so, the 
examiner is asked to estimate whether the 
residual weakness, pain or limitation of 
motion is better classified as "moderately 
severe" or as "markedly severe."  The 
examiner should also indicate if the Veteran 
requires the use of crutches due to painful 
motion or weakness. 

2.  The RO should then readjudicate the 
claim, considering evidence added to the 
record after the August 2010 SSOC.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


